FILED IN COURT OF APPEALS
                                                                        12lh Court of Appeals District


                                    No. 12-15-00002-CR                        MAY 2 2 201

 Q'ANDREW SHELTON                              8      IN THE COURT! OF APF&EBSTEXAS
       Appellant                                                       CATHY S. LUSK, CLERK

 vs.                                           §      12TH JUDICIAL DISTRICT
                                               §
 THE STATE OF TEXAS,                           §
        Appellee                               §      AT TYLER, TEXAS

              APPELLANT'S MOTION TO INSPECT RECORDS FOR
                                 PURPOSES OF APPEAL


TO THE HONORABLE COURT:


       Now comes the Appellant in the above entitled and numbered cause, and makes

this Motion, and for good cause shows the following:

                                               L


       Appellant is currently represented by appointed counsel in this matter. Appointed

counsel has filed an Anders brief in this case. Appellant desires to inspect the records in

this case for purposes of filing a pro se brief with the Court.

                                              IL

       Appellant is indigent and, therefore, unable to obtain a purchased copy of the

Clerk's and Reporter's Records.        Thus, pursuant to the Court of Criminal Appeals

holding in Kelly v. State, PD-0702-13 (June 25, 2014), a request is made for the Court's

assistance in facilitating access to these records.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this motion.
                                           Respectfully submitted,


                                                   c. > <4^C
                                           Q'ANDREW SHELTON
                                           Inmate 01981062
                                           Byrd Unit
                                           21 FM247
                                           Huntsville, TX 77320



                             CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State concurrently with its filing.



                                           Q'ANDREW SHELTON